DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Species I and E in the reply filed on June 23, 2020 is acknowledged.
Claims 7-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 15-16 were withdrawn because they are directed to nonelected species Fig. 8 and claim 18 was withdrawn because it was directed to nonelected species Fig. 9.
The traversal is on the ground(s) that there is no undue burden upon the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 30, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitation, “wherein a side surface of the wafer does not contact the focus ring”.  Referring to the line of paragraph [0088], the focus ring 210 may also contact the side surface of the wafer W.  Hence, the specification fails to support the limitation, “wherein a side surface of the wafer does not contact the focus ring”.
In light of the above, dependent claims 2-6, 9-10, 30, and 32-33 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9, 11, 30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784), Kholodenko et al. (U.S. 5,942,039), and Kim (U.S. 6,676,803).
 Referring to Figure 11 and paragraphs [0122]-[0124] , Koshiishi et al. disclose a plasma processing apparatus comprising:  a chuck stage 2 configured to support a wafer thereon and comprising a lower portion having a first diameter and an upper portion having a second diameter smaller than the first diameter (Fig. 11, par.[0122]); a first dielectric ring 51 configured to surround a periphery of the upper portion of the chuck stage, a second dielectric ring 54 configured to surround a periphery of the lower portion of the chuck stage; a focus ring 50 on the 
 Koshiishi et al. is silent on a second dielectric ring comprising a paraelectric material and a dielectric constant controller configured to control a dielectric constant of the second dielectric ring.
Referring to Fig. 5B and paragraphs [0043]-[0045], Eto teaches a plasma processing apparatus comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller 133, 134 configured to control a dielectric constant of the dielectric ring.  Referring to column 4, lines 8-42, Kholodenko et al. teaches a plasma processing apparatus wherein a dielectric material comprising a paraelectric material (i.e. barium titanate (BaTiO3))is conventionally used since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the material of second dielectric ring of Koshiishi et al. with a dielectric material comprising paraelectric material and a dielectric constant controller as taught by Eto and Kholodenko et al. since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant and to control the dielectric constant of the dielectric material.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. would yield a second dielectric ring comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller configured to Sinclair & Carroll v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Koshiishi et al. is silent on a supporting ring in contact with an upper surface of the second dielectric ring, and configured to surround a side surface of the first dielectric ring and a side surface of the focus ring, wherein the focus ring is in contact with the upper portion of the chuck stage and a bottom surface of the wafer, and wherein a side surface of the wafer does not contact the focus ring.
Referring to Figure 3 and column 7, line 33-column 8, line 51, Kim teach a plasma processing apparatus wherein it is conventionally known in the art to provide the process chamber with a supporting ring 36 that supports the focus ring 34 and protects the chuck stage from deterioration.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the process chamber of Koshiishi et al. with on a supporting ring in contact with an upper surface of the second dielectric ring, and configured to surround a side surface of the first dielectric ring and a side surface of the focus ring as taught by Kim in order to support the focus ring and protect the chuck stage from deterioration.
Referring to Figure 3 and column 7, line 33-column 8, line 51, Kim teach a plasma processing apparatus wherein it is conventionally known in the art to provide the process chamber with a focus ring 34 to be in contact with the upper portion of the chuck stage 16 and a bottom surface of the wafer W, and wherein a side surface of the wafer does not contact the focus ring.  It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the focus ring of 
 
With respect to claim 2, the plasma processing apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim discloses wherein the dielectric constant controller 133, 134 is configured to control the dielectric constant of the second dielectric ring by applying a DC voltage to the second dielectric ring and adjusting a magnitude of the applied DC voltage (Eto-Figs. 2-3 and pars. [0043]-[0045]).
With respect to claim 5, the plasma processing apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim further comprising a gas feeder configured to inject a gas onto the chuck stage (gas feeder 14, 17-Koshiisihi et al.-par.[0081],gas feeder 44, 441-Eto-par.[0033]).
With respect to claim 6, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further includes wherein one of the gas feeder 44 and the chuck stage 21 is grounded (Eto-par.[0028]), and the other one of the gas feeder 44 and the chuck stage 21 is connected to an RF power source 34 (Eto-par.[0019]).
barium titanate (BaTiO3), bismuth ferrite (BiFcO,), and barium strontium titanate (BST) (Eto-pars. [0043]-[0045], Kholodenko et al.- column 4, lines 8-42).
With respect to claim 11, referring to Figure 11 and paragraphs [0122]-[0124], Koshiishi et al. discloses plasma processing apparatus comprising:  a chamber 1 comprising a sidewall par.[0067]); a chuck stage 2 in the chamber and configured to support a wafer thereon (par.[0068]); a gas feeder 14, 17 in the chamber and configured to supply a gas onto the chuck stage (par.[0081]); a dielectric ring 54 in the chamber and configured to surround the chuck stage 2 or the gas feeder; another dielectric ring 51 in contact with a side surface of the upper portion of the chuck stage 2; a focus ring 50 on the other dielectric ring (Fig. 11, par.[0038]); and wherein the chuck stage 2 comprises a lower portion having a first diameter, and an upper portion having a second diameter smaller than the first diameter (Fig. 11); wherein the dielectric ring 54 surrounds and is in contact with a side surface of the lower portion of the chuck stage 2 (Fig. 11), and wherein a height of an upper surface of the dielectric ring 54 does not exceed a height of an upper surface of the lower portion of the chuck stage 2 (Fig. 11).
Koshiishi et al. is silent on a dielectric ring comprising a paraelectric material and a dielectric constant controller configured to control a dielectric constant of the dielectric ring.
Referring to Fig. 5B and paragraphs [0043]-[0045], Eto teaches a plasma processing apparatus comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller 133, 134 configured to control a dielectric constant of the dielectric ring.  Referring to column 4, lines 8-42, Kholodenko et al. 3))is conventionally used since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the material of dielectric ring of Koshiishi et al. with a dielectric material comprising paraelectric material and a dielectric constant controller as taught by Eto and Kholodenko et al. since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant and to control the dielectric constant of the dielectric material.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. would yield a dielectric ring comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller configured to control a dielectric constant of the dielectric ring.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Koshiishi et al. is silent on a supporting ring in contact with an upper surface of the dielectric ring, and configured to surround a side surface of the other dielectric ring and a side surface of the focus ring, wherein the focus ring is in contact with the upper portion of the chuck stage and a bottom surface of the wafer, and wherein a side surface of the wafer does not contact the focus ring.

Referring to Figure 3 and column 7, line 33-column 8, line 51, Kim teach a plasma processing apparatus wherein it is conventionally known in the art to provide the process chamber with a focus ring 34 to be in contact with the upper portion of the chuck stage 16 and a bottom surface of the wafer W, and wherein a side surface of the wafer does not contact the focus ring.  It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the focus ring of Koshiishi et al. with the focus ring as taught by Kim, as art-recognized equivalent means for providing a focus ring that would prevent the invasion of generated polymer.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus of Koshiishi et al. in view of Kim would have the focus ring is in contact with the upper portion of the chuck stage and a bottom surface of the wafer, and wherein a side surface of the wafer does not contact the focus ring.


With respect to claim 32, the plasma processing apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim further includes wherein the first dielectric ring (i.e. alumina-Koshiishi et al.-par.[0123]) comprises a dielectric material different from the paraelectric material of the second dielectric ring (i.e. barium titanate (BaTiO3), barium strontium titanate (BST))-Eto-pars.[0043]-[0045], i.e. barium titanate (BaTiO3)- Kholodenko et al.-column 4, lines 8-42).
With respect to claim 33, the plasma apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim further includes wherein a bottom surface of the focus ring is flat and does not contact the second dielectric ring (Koshiishi et al.-Fig. 11-focus ring 50, Kim-Fig. 3-focus ring 34).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784), Kholodenko et al. (U.S. 5,942,039), and Kim (U.S. 6,676,803) as applied to claims 1-2, 5-6, 9, 11, 30, and 32-33 above, and further in view of Fushimi (U.S. 2018/0204757).
The teachings of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim have been discussed above.

Referring to Figure 2 and paragraphs [0052]-[0059], Fushimi teaches that it is conventionally known that the dielectric constant controller 26, 101 is configured to control the dielectric constant of the dielectric ring by applying an AC voltage to the dielectric ring 15b, 16 and adjusting a frequency of the applied AC voltage in order to promote plasma uniformity.  Thus, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim to include a dielectric constant controller that is configured to control the dielectric constant of the second dielectric ring by applying an AC voltage to the second dielectric ring and adjusting a frequency of the applied AC voltage as taught by Fushimi in order to promote plasma uniformity.  
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784), Kholodenko et al. (U.S. 5,942,039), and Kim (U.S. 6,676,803) as applied to claims 1-2, 5-6, 9, 11, 30, and 32-33 above, and further in view of Suemitsu (U.S. 2012/0024819).
The teachings of Koshiishi et al. in view of Eto, Kholodenko et al., and Kim have been discussed above.
Koshiishi et al. in view of Eto, Kholodenko et al., and Kim is silent on wherein the dielectric constant controller is configured to control the dielectric constant of the second dielectric ring by applying heat to the dielectric ring to adjust a temperature of the dielectric ring.

With respect to claim 10, the plasma processing apparatus of Koshiishi et al. in view of Eto, Kholodenko et al., Kim and Suemitsu wherein a temperature of the second dielectric ring is equal to or greater than a Curie temperature of the paraelectric material (Suemitsu -pars. [0070]-[0078]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new reference Kim’803 teach a supporting ring in contact with an upper surface of the second dielectric ring, and configured to surround a side surface of the first dielectric ring and a side surface of the focus ring, wherein the focus ring is in contact with the upper portion of the chuck stage and a bottom surface of the wafer, and wherein a side surface of the wafer does not contact the focus ring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho et al.’377 teach a focus ring.  Dhindsa et al.’810, Park et al.’354, and Kim et al.’447 teach a supporting ring and a focus ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Michelle CROWELL/Examiner, Art Unit 1716

      
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716